Board of Education — Insurance — Relative A Board of Education cannot legally purchase insurance by a sealed bid through an insurance agency owned by a board member's brother and father, and in which the board member has a minor interest, under any circumstances.  The Attorney General has considered your letter of July 31, 1969, wherein you ask the following question: "Can a Board of Education legally purchase insurance by sealed bid through an insurance agency owned by a board member's brothers and father and in which the board member has a minor interest, provided the board member has no part in preparing the bid, such bid is the low bid, and if such member does not participate in the deliberation nor vote on the awarding of the bid?" Title 70 O.S. 4-29 [70-4-29] (1961) provides: "No board of education of any school district in this State shall make any contract with any of its members or with any company, individual or business concern in which any of its members shall be directly or indirectly interested. All contracts made in violation of this Section shall be wholly void. A member of a board of education shall be considered to be interested in any contract made with any company, individual, or any business concern if such member of the board of education or any member of his immediate family owns any substantial interest in same." It is therefore the opinion of the Attorney General that a Board of Education cannot legally purchase insurance by a sealed bid through an insurance agency owned by a board member's brothers and father, and in which the board member has a minor interest, under any circumstances.  (W. Howard O'Bryan Jr.) (ED Note: Conflict of Interest, School Board Member) ** SEE: OPINION NO. 73-190 (1973) ** ** SEE: OPINION NO. 73-234 (1973) ** ** SEE: OPINION NO. 77-155 (1977) ** ** SEE: OPINION NO. 80-134 (1980) **